Title: From George Washington to Richard Washington, 10 August 1760
From: Washington, George
To: Washington, Richard



Dear Sir
Mount Vernon 10th August 1760

Colo. Fairfax’s departure for England in a Ship for London affords me the best oppertunity imaginable to acknowledge the Receipt of your favours of the 22 Novr 12th Decr & 26 March which are all the Letters I have receivd from you since those taken notice of in mine of the 20th of Septr last.
I must confess that my disappointment in the Sales of my Tobo pr Couzens was a very sensible one, having seen no Accts of Tobaccos by that Ship (till then) under £12 pr Hhd, & few, very few indeed that did not avarige 14 & from that to 15 & 16 pounds pr Hhd: mine being all Sweetscented and neatly managd left me no room to suspect coming in at the Tale of the Market—The discouraging Sales I have generally got for all Tobos Shipd of my own growth has inducd me to dispose of my last years Crop in the Country, the price being good and certain. but this may not always happen, and while I can Ship without loss I shall always be glad to have it in my power of consigning you a part. I dare say your Account Currt transmitted in Decr last is very right, altho. I shoud have understood it better had you credited me for £50 Insurd on my Tobaco pr the Integrety and made me debtor for the Premio &ca—there is another Article of Interest short £12 which I shoud be glad to have explaind;

if it is for Interest on the money you have lain in Advance for me I am extreamely willing to allow it, thinking it just and never intending to put you to the least Inconvenience on my Account—I hope before this Letter can have reachd you, that you have recoverd my loss of Goods retaken in Captn Down’s.
The French are so well Drubd, and seem so much humbld in America that I apprehend our Generals will find it no difficult matter to reduce Canada to our Obedience this Summer, but what may be Montgomery’s Fate in the Cherokee Country I wont so readily determine—It seems he has made a prosperous beginning having penetrated into the Heart of their Country, and is now advancing his Troops in high health and Spirits to the relief of Fort Loudoun—But let him be wary—he has a crafty Subtil Enemy to deal with that may give him most trouble when he least expects it. We are in pain here for the King of Prussia—and wish Hanover safe—these being Events in which we appear to be much Interested.
My endulging myself in a trip to England depends upon so many contingencies (which in all probability never may happen) that I dare not even think of the Gratification, than which nothing is more ardently desird—but Mrs Washington and I both woud think ourselves very happy in the oppertunity of shewing you the Virginia Hospitality, which is the most agreable entertainment we can give, or a Stranger expect to find in an Infant Woody Country, such as ours is. I am Dear Sir Yr Most Obedient Hble Servt

Go: Washington

